


109 HR 5484 IH: To allow border States to use a portion of certain

U.S. House of Representatives
2006-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5484
		IN THE HOUSE OF REPRESENTATIVES
		
			May 25, 2006
			Mr. McHenry
			 introduced the following bill; which was referred to the
			 Committee on Homeland
			 Security
		
		A BILL
		To allow border States to use a portion of certain
		  Department of Homeland Security grants to build physical barriers to deter
		  illegal crossings.
	
	
		1.Short titleThis Act may be cited as the Good
			 Fences Make Good Neighbors Act of 2006.
		2.Use of certain
			 homeland security grant funds for building barrier at border permitted
			(a)In
			 generalSubsection (b) of section 1014 of the USA PATRIOT Act (42
			 U.S.C. 3714(b)) is amended to read as follows:
				
					(b)Use of grant
				amounts
						(1)In
				generalGrants under this
				section may be used to purchase needed equipment and to provide training and
				technical assistance to State and local first responders. In addition, grants
				under this section may be used to construct, develop, expand, modify, operate,
				or improve facilities to provide training or assistance to State and local
				first responders.
						(2)Additional use
				for border State
							(A)In
				generalA border State may use up to 75 percent of the minimum
				amount allocated to the State under this section to build a physical barrier
				near the United States border to deter illegal crossings, and for costs
				incidental thereto.
							(B)Border State
				definedIn this paragraph, the term border State
				means—
								(i)a
				State that shares a border with Canada or Mexico; or
								(ii)a
				political subdivision of such a
				State.
								.
			(b)Effective
			 dateThe amendment made by this section applies to grants made
			 for fiscal years beginning after the date of enactment of this Act.
			
